Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 22, 2021

                                      No. 04-21-00184-CV

                    IN THE INTEREST OF K.P.N., D.F.N., AND S.H.N.,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01795
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER

       This is an accelerated appeal from an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal was filed. See
TEX. R. JUD. ADMIN. 6.2. Appellant has filed a motion for extension of time to file her brief. The
motion is GRANTED. Appellant’s brief is due on or before July 12, 2021. However, given the
time constraints governing the disposition of this appeal, further requests for extensions of
time will be disfavored.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2021.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court